Thank you, DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
Re claims 1 and 16  the claim recites "if" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Latulipe et al.  (US 20200083791, HYBRID ELECTRIC PROPULSION SYSTEM AND METHOD OF OPERATION).
Szmuk et al.  (US 11177746, Inverted Centrifugal Clutch Apparatus).
Eppink et al.  (US 20210229825, PROVIDING A LOAD FROM A MOTOR TO INHIBIT FURTHER ROTATION OF A PROPELLER OF AN AERIAL VEHICLE WHILE IN FLIGHT).
Regev.  (US 20170217600, PROPULSION SYSTEM ASSEMBLY).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 14-18  are rejected under 35 U.S.C. 102 (a)(1), (a)(2)  as being anticipated by Latulipe.
        
                Re claim 1    Referring to the figures and the Detailed Description, Latulipe discloses:
An electric aircraft having a two-motor propulsion system (abstract), the electric aircraft comprising: 
a flight component attached to the electric aircraft, wherein the flight component is configured to generate thrust (a flight component comprises 206A, 206B); a first electric motor and a second electric motor (204A, 204B), wherein: each of the first electric motor and the second electric motor are mechanically connected to the flight component and configured to provide motive power to the flight component (¶ 0050); and the second electric motor is able to provide motive power to the flight component if the first electric motor is inoperative (204B, each motor is able to provide motive power to the flight component 206B if the first electric motor 204A is inoperative).  

Re claim 2    Referring to the figures and the Detailed Description, Latulipe discloses:
 The electric aircraft of claim 1, further comprising a controller communicatively connected to each of the first electric motor and the second electric motor and configured to generate at least a command to the first electric motor and the second electric motor (the fig’s item 212, 204A and 204B).  

Re claim 3    Referring to the figures and the Detailed Description, Latulipe discloses:
 The electric aircraft of claim 2, further comprising: a first inverter electrically connected to and configured to power the first electric motor (208A, 204A); a second inverter electrically connected to and configured to power the second electric motor (208B, 204B); and wherein the controller is communicatively connected to the first electric motor by way of the first inverter and the second electric motor by way of the second inverter (¶ 0038).  

Re claim 6    Referring to the figures and the Detailed Description, Latulipe discloses: The electric aircraft of claim 2, wherein: the at least a command comprises an electrical signal; and one or more of the first electric motor or the second motor are configured to convert the electrical signal to a mechanical movement of the flight component (¶ 0035).  

Re claim 14    Referring to the figures and the Detailed Description, Latulipe discloses: Re claim 3    Referring to the figures and the Detailed Description, Latulipe discloses: The electric aircraft of claim 1, further comprising: a first electrical component connected to the first electric motor and a second electrical component connected to second electric motor, wherein each the first electrical component and the second electrical component are configured to provide electrical power (210, 204A, 202 and 204B).  

Re claim 15    Referring to the figures and the Detailed Description, Latulipe discloses: The electric aircraft of claim 14, wherein the first electrical component is a first energy source and the second electrical component is a second energy source (204A and 204B).  

Re claim 16    Referring to the figures and the Detailed Description, Latulipe discloses: A method of using an electric aircraft, the method comprising: generating thrust, using a flight component attached to the electric aircraft; providing motive power to the flight component, using a first electric motor and a second electric motor; and providing motive power to the flight component, using the second electric motor, if the first electric motor is inoperative.  
(Claim 16 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1). 

Re claim 17    Referring to the figures and the Detailed Description, Latulipe discloses: The method of claim 16, further comprising: generating, using a controller (212) communicatively connected to each of the first electric motor and the second electric motor, at least a command; and transmitting, using the controller, the at least a command to the first electric motor and the second electric motor (the fig’s item 212, 204A and 204B).  

Re claim 18    Referring to the figures and the Detailed Description, Latulipe discloses: The method of claim 17, further comprising: powering the first electric motor, using a first inverter electrically connected to the first motor (204A, 208A); powering the second electric motor, using a second inverter electrically connected to the second motor (¶ 0038 and 204B, 208B); communicatively connecting the controller to the first electric motor by way of the first inverter (212, 208A); and communicatively connecting the controller to the second electric motor by way of the second inverter (¶ 0038 and 212, 208B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latulipe and further in view of Szmuk.

Re claim 4    Referring to the figures and the Detailed Description, Latulipe fails to teach as disclosed by Szmuk: The electric aircraft of claim 2, further comprising a sensor communicatively connected to the controller, the first electric motor, and the second electric motor, wherein the sensor is configured to: detect that the first electric motor is inoperative; and generate a failure data corresponding to the inoperativeness of the first electric motor (col. 14, l 19-63).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Szmuk teachings of a sensor communicatively connected to the controller, the first electric motor, and the second electric motor, wherein the sensor is configured to: detect that the first electric motor is inoperative; and generate a failure data corresponding to the inoperativeness of the first electric motor into the Latulipe so that faults in the electric motors may be detected.

Claim(s) 5, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latulipe and further in view of Eppink.

Re claim 5    Referring to the figures and the Detailed Description, Latulipe fails to teach as disclosed by Eppink:  The electric aircraft of claim 2, wherein the sensor comprises: a first encoder (¶ 0044, 0045, …the direction of the VTOL propeller 26 may be sensed by monitoring the VTOL propeller, and 26 such sensing may be optical (e.g., in the manner of an encoder)) communicatively connected to the first electric motor and the controller; and a second encoder communicatively connected to the second electric motor and the controller (¶ 0046, 0057, …motors 24A, 24B connected to propellers 26 ).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Eppink teachings of a first encoder communicatively connected to the first electric motor and the controller; and a second encoder communicatively connected to the second electric motor and the controller into the Latulipe so that the direction of the VTOL propeller  may be sensed by monitoring the VTOL motor.

Re claim 7    Referring to the figures and the Detailed Description, Latulipe fails to teach as disclosed by Eppink:  The electric aircraft of claim 1, wherein the flight component comprises a lift propulsor configured to provide lift (26).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Eppink teachings of the flight component comprises a lift propulsor configured to provide lift into the Latulipe to provide lift to the VTOL aircraft.

Re claim 8    Referring to the figures and the Detailed Description, Latulipe fails to teach as disclosed by Eppink:   The electric aircraft of claim 1, wherein the flight component comprises a thrust propulsor configured to provide longitudinal thrust.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Eppink teachings of the flight component comprises a lift propulsor configured to provide lift into the Latulipe to provide forward thrust to the VTOL aircraft in horizontal flight.

Claim(s) 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latulipe and further in view of Eppink and further in view of Regev.

Re claim 9   Referring to the figures and the Detailed Description, Latulipe, as modified above, fails to teach as disclosed by Regev:  The electric aircraft of claim 8, further comprising a shaft having a longitudinal axis and attached to the flight component (abstract), wherein the first electric motor and the second electric motor are located concentric to the longitudinal axis and are configured to rotate the shaft about the longitudinal axis (abstract and fig. 3, items 450, 200 and axis A).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Regev teachings of a shaft having a longitudinal axis and attached to the flight component, wherein the first electric motor and the second electric motor are located concentric to the longitudinal axis and are configured to rotate the shaft about the longitudinal axis into the Latulipe to transmit the rotation from the motors to the flight component.

Re claim 10    Referring to the figures and the Detailed Description, Latulipe, as modified above, fails to teach as disclosed by Eppink:  The electric aircraft of claim 9, wherein the first motor and the second motor are attached to the shaft by way of a first clutch and second clutch, respectively (Regev fig. 3, items 600).  

Re claim 11    Referring to the figures and the Detailed Description, Latulipe, as modified above, discloses: The electric aircraft of claim 9, wherein the first motor and the second motor are stacked (Regev fig. 3, items 400).  

Re claim 12    Referring to the figures and the Detailed Description, Latulipe, as modified above, discloses: The electric aircraft of claim 1, further comprising an electric vertical take-off, vertical landing (eVTOL) aircraft (Regev ¶ 0017-0018).  

Claim(s) 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latulipe.

   Re claims 13 and 20   Referring to the figures and the Detailed Description Latulipe fails to teach: one or more of the first electric motor and the second electric motor are air cooled. 
The Examiner takes official notice that it is old and well known in the art that one or more of the first electric motor and the second electric motor are air cooled. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Latulipe, as modified above, to comprise one or more of the first electric motor and the second electric motor are air cooled as it is old and well known and it would have achieved the predictable result of reducing weight of non-air cooling system to reduce the aircraft weight

Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Latulipe and further in view of Regev.

Re claim 19   Referring to the figures and the Detailed Description, Latulipe fails to teach as disclosed by Regev:   The method of claim 16, wherein the electric aircraft further comprises a shaft, having a longitudinal axis, attached to the flight component, and the first electric motor and the second electric motor are located concentric to the longitudinal axis (abstract); and the method further comprises rotating the shaft about the longitudinal axis, using one or more of the first electric motor and the second electric motor (abstract and fig. 3, items 450, 200 and axis A).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Regev teachings of a shaft having a longitudinal axis and attached to the flight component, wherein the first electric motor and the second electric motor are located concentric to the longitudinal axis and are configured to rotate the shaft about the longitudinal axis into the Latulipe to transmit the rotation from the motors to the flight component.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642